Citation Nr: 1214834	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 19 to June 27, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a December 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated the Board's July 2011 decision denying this claim, and remanded this claim for further action in accordance with the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disorder, to include PTSD.  For the following reasons, remand is warranted for further development before this claim can be properly adjudicated. 

In the joint motion for remand, the parties agreed, in pertinent part, that the Board had relied on an inadequate VA examination in denying the claim.  The examination in question is a January 2010 VA psychiatric examination report in which the examiner opined that the Veteran's psychiatric disorders pre-existed her military service and that it did "not appear" that they were aggravated during service beyond their natural progression.  In basing the decision in part on the examiner's opinion, the parties found that the Board did not apply the correct evidentiary standard set forth in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) for denying service connection for a pre-existing disability.  In Wagner, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that in order to rebut the presumption of soundness, there must be clear and unmistakable evidence showing that the disability existed prior to service and that the disability was not aggravated in service.  370 Fed. At 1096; see also38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  It was noted in the joint motion that the examiner's phrase, "it does not appear" with regard to the issue of aggravation was equivocal and not definite enough to satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

The parties further observed that the examiner did not provide a rationale for his opinion that the Veteran's psychiatric conditions were not aggravated beyond their natural progression during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  It was also noted that the examiner did not address the Veteran's reported history of a suicide attempt that required hospitalization shortly after service in 1973.  Finally, the joint motion found that the examiner's opinion was based on factual inaccuracies.  In this regard, the examiner appeared to find it significant that the Veteran's treatment records between 1999 and 2003 did not mention military sexual trauma, prior to the Veteran's filing a claim for PTSD in January 2003.  However, the Veteran had in fact mentioned a history of a sexual assault in service in a December 2002 private psychiatric evaluation report, which is dated prior to her claim.  

Thus, the Board was instructed that on remand the Veteran should be afforded a new VA examination in which the examiner provides an unequivocal opinion as to whether the Veteran's pre-existing psychiatric conditions were aggravated by active service, taking into account pertinent evidence of record such as the Veteran's reported suicide attempt shortly after separation. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA examination to assess whether her pre-existing psychiatric conditions were aggravated by active service.  The entire claims file and a copy of this REMAND must be made available to the examiner to review in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's pre-existing psychiatric conditions were aggravated by service beyond their natural progression.  In this regard, the examiner must consider and discuss the evidence of in-service manifestations of her psychiatric disorder and her reported suicide attempt shortly after separation, among other pertinent evidence.  

The examiner must provide a complete rationale for the opinion stated.  AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


